     Case 2:20-cv-09720-JFW-KS Document 29 Filed 03/29/21 Page 1 of 1 Page ID #:258



1
2
3
4                                                                               JS‐6
5
6
7
8                                   UNITED STATES DISTRICT COURT
9                              CENTRAL DISTRICT OF CALIFORNIA
10
11    JUAN GOMEZ, as an individual,                   Case No. 2:20-cv-09720-JFW-KSx
12                     Plaintiff,
13          v.                                       ORDER OF DISMISSAL WITH
14                                                   PREJUDICE
      FIRST ADVANTAGE BACKGROUND
15    SERVICES CORP., a foreign corporation
      registered to do business in the State of
16    Georgia,
17                     Defendants.
18
19
            Based on the Stipulation of the parties, and good cause appearing,
20
            IT IS ORDERED:
21
                 1. Plaintiff’s Complaint and all causes of action alleged therein are hereby
22
                    dismissed with prejudice; and
23
                 2. Each party shall bear its own fees, costs, and expenses.
24
25
      DATE: March 29, 2021
26                                                  Hon. John F. Walter
                                                    United States District Court Judge
27
28
                                                               ORDER OF DISMISSAL WITH PREJUDICE
                                                                     CASE NO. 2:20-CV-09720-JFW-KS
